DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield, etc. (US 20190362551 A1) in view of Tytgat, etc. (US 20150145861 A1).
Regarding claim 1, Sheffield teaches that a rendering device (See Sheffield: Figs. 1 and 10, and [0024], “FIG. 1 depicts an illustrative overview of an example system in which a high-resolution object model may be retopologized to a low-resolution object model in accordance with at least some embodiments”) comprising: 
at least one memory (See Sheffield: Figs. 1-2, and [0036], “The memory 210 may store program instructions that are loadable and executable on the processor(s) 212, as well as data generated during the execution of these programs”); and 
at least one processor (See Sheffield: Figs. 1-2, and [0035], “In one illustrative configuration, the control unit 202 may include at least one memory 210 and one or more processing units (or processor(s)) 212.  The processor(s) 212 may be implemented as 
acquire information about projection data in a 2D space from information about a region of a 3D model (See Sheffield: Fig. 2, and [0047], “In some embodiments, an imaging device 204 may be any device or structure configured to obtain object model information for an object.  In some embodiments, the imaging device 204 may include an object positioning platform (with or without a platform rotator), and one or more sensor arrays (either adjustable or static).  The object positioning platform may be a rotatable platform upon which one or more items can be placed for imaging of the items using the one or more sensor arrays.  In some embodiments, the rotatable platform may be configured to be rotated by a platform rotator in order to reposition the item on the platform.  The platform rotator may be a motor configured to activate and cause the object positioning platform to rotate”); 
store, in the at least one memory as associated information, the information about the projection data in association with the information about the region (See Sheffield: Fig. 2, and [0036], “Turning to the contents of the memory 210 in more detail, the memory 210 may include an operating system 216 and one or more application programs or services for implementing the features disclosed herein including at least a module for categorizing a represented object (object recognition module 218) and/or a module for retopologizing object model data (retopology module 220).  The memory 210 may also include object model data 222, which provides information associated with object models stored in association with a 
generate the projection data based on the information about the projection data (See Sheffield: Fig. 2, and [0043], “In some embodiments, the retopology module 220 may be configured to, in conjunction with the processors 212, generate a low-resolution object model for a received high-resolution object model.  In some embodiments, the retopology module 220 may first identify and compile a number of previously-generated meshes for each segment of the object model.  In particular, the retopology module 220 may identify, for each matching region identified by the object recognition module 218, a mesh which has previously been generated by an artist.  Once the retopology module 220 has identified meshes for each region of the object model, the retopology module 220 may align the identified meshes to their corresponding regions of the object model.  One skilled in the art would recognize that there are a number of known techniques for aligning meshes to object models which could be utilized by the retopology module 220.  For example, the retopology module 220 may use rough placement, Iterative Closest Point (ICP), or even manual placement.  Once each identified mesh has been aligned, all of the identified meshes may be combined into a single mesh by combining the aligned meshes in their relative positions.  In some embodiments, the retopology module 220 may remove or otherwise eliminate any overlap in the combined meshes”), 
wherein the associated information includes information associating an identifier given to a part of regions obtained by dividing the 3D model with information about a position where 
However, Sheffield fails to ex0plicitly disclose that generate the projection data based on the information about the projection data.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Sheffield to have generate the projection data based on the information about the projection data as taught by Tytgat in order to improve consistency, and hence allow good tradeoff between 3D model quality and computational complexity (See Tytgat: Fig. 1, and [0033], “Embodiments of the method therefore allow to combine the local information provided by the n image data inputs P1,R1 to Pn,Rn, as possibly captured by n cameras cam1 to camn, and to propagate the information throughout the model in order to improve consistency.  This allows for a good tradeoff between 3D model quality and computational complexity”). Sheffield teaches a method and system that may generate a retopologized object model from the mesh data for each closest matching corresponding region by segment the input 3D model into various regions and matching each region with a second set of regions, and Tytgat teaches a system and method that may generate the 3D models based on the projections of the 3D models into various viewpoint 2D images and calculate the 
Regarding claim 6, Sheffield and Tytgat teach all the features with respect to claim 1 as outlined above. Further, Sheffield teaches that the rendering device according to claim 1, wherein the part of the regions obtained by dividing the 3D model has the shape of a polygon (See Sheffield: Fig. 1, and [0024], “FIG. 1 depicts an illustrative overview of an example system in which a high-resolution object model may be retopologized to a low-resolution object model in accordance with at least some embodiments.  In FIG. 1, a first object model 102 is obtained by a control unit 104.  The first object model 102 may be a high-resolution object model that includes a relatively large number of polygons.  In some embodiments, object model 102 may be obtained by translating 3D data (generated by scanning an object) into a mesh.  In some embodiments, object model 102 may be obtained upon creation of the object by an artist.  As depicted, the object model 102, when obtained, may be rough, in that it may include a number of discrepancies or noise.  These discrepancies may be represented by a number of polygons which are unnecessary to an accurate version of the object model”).
Regarding claim 7, Sheffield and Tytgat teach all the features with respect to claim 1 as outlined above. Further, Sheffield teaches that the rendering device according to claim 1, wherein the information about the projection data includes information about at least one of color, normal vector, albedo, depth, distance, reflection, emission, diffusion, ambient occlusion, 
Regarding claim 8, Sheffield and Tytgat teach all the features with respect to claim 1 as outlined above. Further, Sheffield teaches that the rendering device according to claim 1, wherein the at least one processor is configured to perform a backpropagation by propagating information indicating an error between supervised data and the projection data back to the 3D model using the associated information (See Sheffield: Fig. 6, and [0071], “The artificial neural network 600 may also use one or more cost functions to find an optimal solution (e.g., an optimal activation function). The optimal solution represents the situation where no solution has a cost less than the cost of the optimal solution.  In an example, the cost function includes a mean-squared error function that minimizes the average squared error between an output f(x) and a target value y over the example pairs (x, y).  In some embodiments, a backpropagation algorithm that uses gradient descent to minimize the cost function may be used to train the artificial neural network 600.  Using a backpropagation algorithm, the output values are 
Regarding claim 9, Sheffield and Tytgat teach all the features with respect to claim 7 as outlined above. Further, Tytgat teaches that the rendering device according to claim 7, wherein the at least one processor is configured to form another 3D model based on the backpropagation (See Tytgat: Figs. 1 and 8, and [0085], “In an alternative embodiment the 3D model may already have been updated to the current state of the live data (e.g. face characteristics are transferred to the 3D model) in an initial step (not shown on FIG. 8), after which a number of 2D+Z projections from this updated model are created.  The number of projections should be chosen in a way that there is sufficient coverage of the 3D model”).
Regarding claim 10, Sheffield and Tytgat teach all the features with respect to claim 1 as outlined above. Further, Sheffield and Tytgat teach that a method for rendering a 3D model (See Sheffield: Figs. 1 and 10, and [0024], “FIG. 1 depicts an illustrative overview of an example system in which a high-resolution object model may be retopologized to a low-resolution object model in accordance with at least some embodiments”) comprising:
acquiring, by at least one processor, information about projection data in a 2D space from information about a region of the 3D model (See Sheffield: Fig. 2, and [0047], “In some embodiments, an imaging device 204 may be any device or structure configured to obtain 
storing, by the at least one processor in at least one memory as associated information, the information about the projection data in association with the information about the region (See Sheffield: Fig. 2, and [0036], “Turning to the contents of the memory 210 in more detail, the memory 210 may include an operating system 216 and one or more application programs or services for implementing the features disclosed herein including at least a module for categorizing a represented object (object recognition module 218) and/or a module for retopologizing object model data (retopology module 220).  The memory 210 may also include object model data 222, which provides information associated with object models stored in association with a number of different objects, as well as retopology data 224, which provides information related to edge identification for various object models stored in association with a number of different objects.  In some embodiments, the object model data 222 and/or retopology data 224 may be stored in a database”); and
generating, by the at least one processor, the projection data based on the information about the projection data (See Tytgat: Fig. 8, and [0082], “For the embodiment of FIG. 8, the 
wherein the associated information includes information associating an identifier given to a part of regions obtained by dividing the 3D model with information about a position where the part of the regions is projected in the 2D space (See Sheffield: Figs. 1-2, and [0046], “In some embodiments, the retopology data 224 may contain a number of edges and/or vertices generated with respect to object models.  In some embodiments, the number of edges and/or vertices may be generated by an artist or another user for a particular object model.  Positional information for each of the number of edges and/or vertices may be stored in retopology data 224 so that the system can identify a set of edges and/or vertices associated with a particular region of the corresponding object model.  It should be noted that the retopology data 224 may include a corresponding set of edges and/or vertices for each object model stored in the object model data 222”; and [0027], “In accordance with at least some embodiments, the control unit 104 may maintain, or have access to, one or more object catalogs 108.  The object catalogs may contain object models (3D representation data) associated with a number of different objects.  In some embodiments, various regions of an object model or object models stored in the catalog 108 may each be associated with a label identifying that region.  In some embodiments, 
Regarding claim 14, Sheffield and Tytgat teach all the features with respect to claim 10 as outlined above. Further, Sheffield teaches that the method according to claim 10, wherein the part of regions obtained by dividing the 3D model has the shape of a polygon (See Sheffield: Fig. 6, and [0071], “The artificial neural network 600 may also use one or more cost functions to find an optimal solution (e.g., an optimal activation function).  The optimal solution represents the situation where no solution has a cost less than the cost of the optimal solution.  In an example, the cost function includes a mean-squared error function that minimizes the average squared error between an output f(x) and a target value y over the example pairs (x, y).  In some embodiments, a backpropagation algorithm that uses gradient descent to minimize the cost function may be used to train the artificial neural network 600.  Using a backpropagation algorithm, the output values are compared with a correct answer to compute the value of some predefined error-function.  By various techniques, the error is then fed back through the network.  Using this information, the algorithm may adjust the weights of each connection in order to reduce the value of the error function by some small amount.  In some embodiments, the artificial neural network 600 may be an autoencoder neural network, in which both inputs 
Regarding claim 15, Sheffield and Tytgat teach all the features with respect to claim 10 as outlined above. Further, Sheffield teaches that the method according to claim 10, wherein the information about the projection data includes information about at least one of color, normal vector, albedo, depth, distance, reflection, emission, diffusion, ambient occlusion, lightmap, or data to be used for lighting calculation (See Sheffield: Fig. 1 and [0048], “The one or more sensor arrays may include a number of sensor devices and corresponding adjustment mechanisms.  The one or more sensor devices may include any combination of camera devices, including range camera devices (e.g., a depth sensors) capable of generating a range image, and cameras configured to capture image information.  Each of the one or more sensor arrays may include camera devices arranged in an array or matrix (e.g., in rows and columns).  An illustrative example of an imaging device 204 that may be implemented in accordance with at least some embodiments is described in patent application Ser.  No. 15/586,207 to Sheffield et al., entitled "Automated Matrix Photo Framing Using Range Camera Input," which is herein incorporated by reference in its entirety”).
Regarding claim 16, Sheffield and Tytgat teach all the features with respect to claim 10 as outlined above. Further, Sheffield and Tytgat teach that the method according to claim 10 further comprising:
performing, by the at least one processor, a backpropagation by propagating information indicating an error between supervised data and the projection data back to the 3D model using the associated information (See Sheffield: Fig. 6, and [0071], “The artificial neural 
forming, by the at least one processor, another 3D model based on the back propagation (See Tytgat: Figs. 1 and 8, and [0085], “In an alternative embodiment the 3D model may already have been updated to the current state of the live data (e.g. face characteristics are transferred to the 3D model) in an initial step (not shown on FIG. 8), after which a number of 2D+Z projections from this updated model are created.  The number of projections should be chosen in a way that there is sufficient coverage of the 3D model”).
Regarding claim 17, Sheffield and Tytgat teach all the features with respect to claim 1 as outlined above. Further, Sheffield and Tytgat teach that a method for generating a first 3D 
acquiring, by at least one processor, information about projection data in a 2D space from information about a region of a second 3D model (See Sheffield: Fig. 2, and [0047], “In some embodiments, an imaging device 204 may be any device or structure configured to obtain object model information for an object.  In some embodiments, the imaging device 204 may include an object positioning platform (with or without a platform rotator), and one or more sensor arrays (either adjustable or static).  The object positioning platform may be a rotatable platform upon which one or more items can be placed for imaging of the items using the one or more sensor arrays.  In some embodiments, the rotatable platform may be configured to be rotated by a platform rotator in order to reposition the item on the platform.  The platform rotator may be a motor configured to activate and cause the object positioning platform to rotate”);
storing, by the at least one processor in at least one memory as associated information, the information about the projection data in association with the information about the region (See Sheffield: Fig. 2, and [0036], “Turning to the contents of the memory 210 in more detail, the memory 210 may include an operating system 216 and one or more application programs or services for implementing the features disclosed herein including at least a module for categorizing a represented object (object recognition module 218) and/or a module for retopologizing object model data (retopology module 220).  The memory 210 may also include object model data 222, which provides information associated with object models stored in 
generating, by the at least one processor, the projection data based on the information about the projection data (See Tytgat: Fig. 8, and [0082], “For the embodiment of FIG. 8, the initial model (e.g. at time 0) can as well be such a standard model taken from e.g. a standard library of models.  From this 3D model, several sets of 2D+z projection data, denoted P1 to Pn, are obtained by projecting this 3D model to several viewpoints in a 3D space, in FIG. 8 n different viewpoints in space are depicted.  The projection parameters of the equivalent cameras used for these projections, and pertaining to a camera model such as e.g. the pinhole camera model relate to the intrinsic and extrinsic camera parameters, determined by metrics of the internal camera itself, such as pixel size, aspect ratio, skew and principal point”); and 
performing, by the at least one processor, a backpropagation by propagating information indicating an error between supervised data and the projection data back to the second 3D model using the associated information (See Sheffield: Fig. 6, and [0071], “The artificial neural network 600 may also use one or more cost functions to find an optimal solution (e.g., an optimal activation function). The optimal solution represents the situation where no solution has a cost less than the cost of the optimal solution.  In an example, the cost function includes a mean-squared error function that minimizes the average squared error between an output f(x) and a target value y over the example pairs (x, y).  In some embodiments, a backpropagation algorithm that uses gradient descent to minimize the cost 
wherein the associated information includes information associating an identifier given to a part of regions obtained by dividing the second 3D model with information about a position where the part of the regions is projected in the 2D space (See Sheffield: Figs. 1-2, and [0046], “In some embodiments, the retopology data 224 may contain a number of edges and/or vertices generated with respect to object models.  In some embodiments, the number of edges and/or vertices may be generated by an artist or another user for a particular object model.  Positional information for each of the number of edges and/or vertices may be stored in retopology data 224 so that the system can identify a set of edges and/or vertices associated with a particular region of the corresponding object model.  It should be noted that the 
Regarding claim 19, Sheffield and Tytgat teach all the features with respect to claim 1 as outlined above. Further, Sheffield and Tytgat teach that a method for generating a neural network (See Sheffield: Figs. 1, 6, and 10, and [0024], “FIG. 1 depicts an illustrative overview of an example system in which a high-resolution object model may be retopologized to a low-resolution object model in accordance with at least some embodiments”; and [0064], “FIG. 6 depicts an illustrative example of at least one machine learning model that may be used to categorize object models and identify matching regions of object models in accordance with at least some embodiments.  In particular, FIG. 6 depicts an artificial neural network 600 type machine learning model.  Generally, an artificial neural network represents a network of 
acquiring, by at least one processor, information about projection data in a 2D space from information about a region of a 3D model (See Sheffield: Fig. 2, and [0047], “In some embodiments, an imaging device 204 may be any device or structure configured to obtain object model information for an object.  In some embodiments, the imaging device 204 may include an object positioning platform (with or without a platform rotator), and one or more sensor arrays (either adjustable or static).  The object positioning platform may be a rotatable platform upon which one or more items can be placed for imaging of the items using the one or more sensor arrays.  In some embodiments, the rotatable platform may be configured to be rotated by a platform rotator in order to reposition the item on the platform.  The platform rotator may be a motor configured to activate and cause the object positioning platform to rotate”),
storing, by the at least one processor in at least one memory as associated information, the information about the projection data in association with the information about the region (See Sheffield: Fig. 2, and [0036], “Turning to the contents of the memory 210 in more detail, 
generating, by the at least one processor, the projection data based on the information about the projection data using the neural network (See Tytgat: Fig. 8, and [0082], “For the embodiment of FIG. 8, the initial model (e.g. at time 0) can as well be such a standard model taken from e.g. a standard library of models.  From this 3D model, several sets of 2D+z projection data, denoted P1 to Pn, are obtained by projecting this 3D model to several viewpoints in a 3D space, in FIG. 8 n different viewpoints in space are depicted.  The projection parameters of the equivalent cameras used for these projections, and pertaining to a camera model such as e.g. the pinhole camera model relate to the intrinsic and extrinsic camera parameters, determined by metrics of the internal camera itself, such as pixel size, aspect ratio, skew and principal point”); and
updating, by the at least one processor, the neural network using information indicating an error between supervised data and the projection data (See Sheffield: Fig. 6, and [0071], “The artificial neural network 600 may also use one or more cost functions to find an optimal 
wherein the associated information includes information associating an identifier given to a part of regions obtained by dividing the 3D model with information about a position where the part of the regions is projected in the 2D space (See Sheffield: Figs. 1-2, and [0046], “In some embodiments, the retopology data 224 may contain a number of edges and/or vertices generated with respect to object models.  In some embodiments, the number of edges and/or vertices may be generated by an artist or another user for a particular object model.  Positional information for each of the number of edges and/or vertices may be stored in retopology data 224 so that the system can identify a set of edges and/or vertices associated with a particular region of the corresponding object model.  It should be noted that the retopology data 224 may .

Claims 2-5, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield, etc. (US 20190362551 A1) in view of Tytgat, etc. (US 20150145861 A1), further in view of Pfister, etc. (US 20060028474 A1).
Regarding claim 2, Sheffield and Tytgat teach all the features with respect to claim 1 as outlined above. However, Sheffield fails to explicitly disclose that the rendering device according to claim 1, wherein the at least one processor is configured to generate the projection data using deferred shading. 
However, Pfister teaches that the rendering device according to claim 1, wherein the at least one processor is configured to generate the projection data using deferred shading (See 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Sheffield to have the rendering device according to claim 1, wherein the at least one processor is configured to generate the projection data using deferred shading as taught by Pfister in order to enable prediction of complex non-local effects such as self-shadowing and inter reflections and dynamic lighting effects when deforming and animating surface reflectance fields. (See Pfister: Fig. 1, and [0041], “In general, a mapping from the object space 102 to the acquisition space 101 that preserves all aspects of the appearance of the object 103 does not exist.  This is due to the lack of an exact object geometry and material properties in the SRF representation 110.  The exact object geometry and material properties are required to enable a prediction of complex non-local effects, such as self-shadowing and inter-reflections”). Sheffield teaches a method and system that may generate a retopologized object model from the mesh data for each closest matching corresponding region by segment the input 3D model into various regions and matching each region with a second set of regions, and Pfister teaches a system and method that may generate the image of the object in deferred shading mode to decreases shading times by an order of magnitude. Therefore, it is obvious to one of ordinary skill in the art to modify Sheffield by Pfister to render 
Regarding claim 3, Sheffield and Tytgat teach all the features with respect to claim 1 as outlined above. Further, Pfister teaches that the rendering device according to claim 1, wherein the at least one processor is configured to generate the projection data by a differentiable arithmetic operation (See Pfister: Fig. 1, and [0038], “The initial step for animating the SRF 110 repeatedly deforms 120 the model 111 in real-time.  We assume the deformation is defined by a differentiable deformation function .PSI.: (1)”). 
Regarding claim 4, Sheffield, Tytgat, and Pfister teach all the features with respect to claim 3 as outlined above. Further, Sheffield teaches that the rendering device according to claim 3, wherein the at least one processor is configured to generate the projection data by a neural network (See Sheffield: Fig. 1, and [0026], “Upon being received by the control unit 104, the object model 102 may be processed to identify a type or category associated with the object model.  For example, the object model 102 depicted in FIG. 1 is a pitcher.  In order to make this categorization, the control unit 104 may use a machine learning model 106 which has been trained using a number of object models for various items.  The machine learning model 106 may use any suitable type of machine learning algorithm.  For example, the machine learning model 106 may be a neural network.  Once categorized, the control unit 104 may identify a number of object regions typically associated with an object of the identified type or category.  For example, a pitcher may typically comprise regions associated with a handle and a body.  However, it should be noted that object models of some objects may not include certain 
Regarding claim 5, Sheffield, Tytgat, and Pfister teach all the features with respect to claim 4 as outlined above. Further, Sheffield teaches that the rendering device according to claim 4, wherein the at least one processor is configured to update the neural network using information indicating an error between supervised data and the projection data (See Sheffield: Fig. 6, and [0071], “The artificial neural network 600 may also use one or more cost functions to find an optimal solution (e.g., an optimal activation function).  The optimal solution represents the situation where no solution has a cost less than the cost of the optimal solution.  In an example, the cost function includes a mean-squared error function that minimizes the average squared error between an output f(x) and a target value y over the example pairs (x, y).  In some embodiments, a backpropagation algorithm that uses gradient descent to minimize the cost function may be used to train the artificial neural network 600.  Using a backpropagation algorithm, the output values are compared with a correct answer to compute the value of some predefined error-function.  By various techniques, the error is then fed back through the network.  Using this information, the algorithm may adjust the weights of each connection in order to reduce the value of the error function by some small amount.  In some embodiments, the artificial neural network 600 may be an autoencoder neural network, in which both inputs 
Regarding claim 11, Sheffield and Tytgat teach all the features with respect to claim 10 as outlined above. Further, Pfister teaches that the method according to claim 10, wherein the projection data is generated using deferred shading (See Pfister: Fig. 1, and [0094], “The execution of the shading operation is deferred until a larger number of operations are collected.  Sorting the operations before execution in a cache-optimal way decreases shading times by an order of magnitude.  Moreover, due to the cache coherent shading execution, the cache can be kept very small.  In our system, it the cache stores three reflectance images at any one time.  To facilitate the deferred shading, we accumulate all colors first, before rendering the colors to a frame buffer”).
Regarding claim 12, Sheffield and Tytgat teach all the features with respect to claim 10 as outlined above. Further, Pfister teaches that the method according to claim 10, wherein the projection data is generated by a differentiable arithmetic operation (See Pfister: Fig. 1, and [0038], “The initial step for animating the SRF 110 repeatedly deforms 120 the model 111 in real-time.  We assume the deformation is defined by a differentiable deformation function .PSI.: (1)”).
Regarding claim 13, Sheffield, Tytgat, and Pfister teach all the features with respect to claim 12 as outlined above. Further, Sheffield teaches that the method according to claim 12, wherein the generating the projection data is generated by a neural network (See Sheffield: Fig. 6, and [0071], “The artificial neural network 600 may also use one or more cost functions to find an optimal solution (e.g., an optimal activation function).  The optimal solution represents 
Regarding claim 18, Sheffield and Tytgat teach all the features with respect to claim 17 as outlined above. Further, Pfister teaches that the method according to claim 17, wherein the projection data is generated using deferred shading (See Pfister: Fig. 1, and [0094], “The execution of the shading operation is deferred until a larger number of operations are collected.  Sorting the operations before execution in a cache-optimal way decreases shading times by an order of magnitude.  Moreover, due to the cache coherent shading execution, the cache can be kept very small.  In our system, it the cache stores three reflectance images at any one time.  To facilitate the deferred shading, we accumulate all colors first, before rendering the colors to a frame buffer”).
claim 20, Sheffield and Tytgat teach all the features with respect to claim 19 as outlined above. Further, Pfister teaches that the method according to claim 19, wherein the projection data is generated using deferred shading (See Pfister: Fig. 1, and [0094], “The execution of the shading operation is deferred until a larger number of operations are collected.  Sorting the operations before execution in a cache-optimal way decreases shading times by an order of magnitude.  Moreover, due to the cache coherent shading execution, the cache can be kept very small.  In our system, it the cache stores three reflectance images at any one time.  To facilitate the deferred shading, we accumulate all colors first, before rendering the colors to a frame buffer”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GORDON G LIU/Primary Examiner, Art Unit 2612